Citation Nr: 1502175	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on loss of use of both hands prior to April 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting in San Antonio, Texas.  

In May 2013, the Board granted entitlement to a 40 percent rating for carpal tunnel syndrome of the left wrist for the period from July 26, 2004 to May 19, 2008; denied entitlement to a rating in excess of 40 percent for carpal tunnel syndrome of the left wrist for the period from May 20, 2008 to December 14, 2011; granted entitlement to a 60 percent rating for carpal tunnel syndrome of the left wrist for the period beginning April 1, 2012; and granted entitlement to special monthly compensation based on loss of use of both hands as of April 1, 2012.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum Decision, the Court vacated and remanded that portion of the Board's May 2013 decision that denied entitlement to special monthly compensation based on loss of use of both hands under 38 U.S.C.A. § 1114(m) (West 2014) earlier than April 1, 2012.  The Veteran did not present any argument concerning the ratings assigned for the carpal tunnel syndrome and those issues were not addressed by the Court.  Hence, as to those issues the Board's May 2013 decision is final.  38 U.S.C.A. § 7104 (West 2014).   

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The July 2014 Memorandum Decision noted that the Board's May 2013 decision discussed the appropriate disability rating for left carpal tunnel syndrome for three periods.  Specifically, the period before left wrist surgery (July 26, 2004 to December 14, 2011); the 90-day post surgery convalescence period (December 15, 2011 to March 31, 2012); and the period after the termination of convalescent benefits (beginning April 1, 2012).  The Board, however, only considered special monthly compensation at the "m" level for loss of use of both hands when discussing the final period.  The Memorandum Decision noted that the Board did not address medical evidence indicating that the Veteran may have experienced loss of functional use of the left hand prior to April 1, 2012.  The Court found that this failure constituted remandable error. 

The Veteran was in receipt of special monthly compensation at the "k" level for loss of use of the right hand for the period from April 2, 2004 to April 1, 2012, at which time he was granted special monthly compensation for loss of use of both hands.  As set forth, the Board must consider whether the Veteran is entitled to special monthly compensation based on loss of use of both hands prior to April 1, 2012.  Thus, the essential question involves when the criteria were met for loss of use of the left hand.  Prior to consideration on the merits, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159(c) (2014).  

First, review of the VBMS folder shows that in August 2014, the Veteran submitted two authorizations for release of information.  Specifically, for Dr. J.J. for the period from January 2004 to the present, and for Dr. R.T. at Orthopaedic Associates of Corpus Christi for the period from September 2011 to the present.  Notification letters from the RO to the Veteran dated in November 2014 indicate that they made two requests for records from Dr. R.T. at South Texas Bone & Joint.  On review, it does not appear that the RO requested the records as identified in the authorizations or that such records were received.  While these authorizations were apparently submitted in connection with another pending claim, they reference treatment for loss of use of the hands and for wrist fusion.  The Board acknowledges that some records from the referenced providers are already contained in the claims folder.  It is unclear though whether all records have been obtained and as they are potentially relevant to the appeal issue, they must be requested.  

Second, the Board finds that a medical opinion is needed to address whether there was loss of use of the left hand for VA purposes prior to April 1, 2012.  In this regard, the Board acknowledges the evidence cited in the Memorandum Decision which suggests loss of use of the left hand prior to April 1, 2012.  VA's definition of "loss of use" is, however, very exacting and specific.  That is: 

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  

38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request records from Dr. J.J., and from Orthopaedic Associates of Corpus Christi as reflected in authorizations dated in August 2014.  If a current authorization is needed, it should be requested from the Veteran.  All responses or records received must be associated with the claims folder or electronic folder.  With regard to private records, the AOJ should follow the procedures as set forth at 38 C.F.R. § 3.159(c)(1).  

2.  Thereafter, the AOJ should arrange for the claims folder and any relevant electronic records to be reviewed by a VA physician familiar with peripheral nerve and orthopedic disorders.  An in-person examination is not needed.

The physician is requested to provide an opinion as to whether at any time for the period prior to April 1, 2012, there was loss of use of the left hand such that no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  This determination should be made on the basis of the actual remaining function of the hand and whether the acts of grasping, manipulations, etc. could be accomplished equally well by an amputation stump with prosthesis.  

In addressing this question, the examiner is to consider all evidence of record, to include the May 2008 VA neurology examination report that notes "significant loss of use of his left wrist and hand"; a December 2011 Examination for Housebound Status that lists a diagnosis of "[l]oss of use of both hand[s] fusion of wrist bilateral"; a January 2012 letter from the Veteran's wife reporting that prior to surgery he had very limited range of motion of the left wrist and after surgery has no motion of the left wrist and no range of motion to his left hand; a January 2012 letter from Dr. J.T. indicating that the Veteran had "little to no" range of motion in the left wrist and difficulty performing activities of daily living; a January 2012 letter from Dr. J.J. noting limited range of left wrist motion before the surgery and no range of motion in the wrist after surgery; and a January 2012 record from Dr. R.T. indicating that the Veteran had "essentially no range of motion of the wrist" and "maybe a joggle of motion in the thumb."  

A complete rationale must be provided for any opinion offered.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must adjudicate the issue of entitlement to special monthly compensation based on loss of use of both hands prior to April 1, 2012.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

